Citation Nr: 0902478	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  02-21 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a bilateral foot 
disability.

3.  Entitlement to an initial rating in excess of 20 percent 
for a right shoulder disability.

4.  Entitlement to an initial rating in excess of 10 percent 
for a left shoulder disability.

5.  Entitlement to an effective date earlier than December 
13, 2001, for the grant of entitlement to service connection 
for shoulder disabilities.

6.  Entitlement to an effective date earlier than December 1, 
2006, for the payment of dependent allowance for the 
veteran's spouse.



WITNESS AT HEARING ON APPEAL

Appellant


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1952 to 
December 1956.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama, in 
March 2002, that determined that new and material evidence 
had not been submitted to reopen a claim for service 
connection for a back disability, and January 2003, the 
denied service connection for a bilateral foot disability.  
In an October 2003 decision, the Board found that new and 
material evidence had been submitted and reopened the 
veteran's claim for service connection for a back disability.  
However, in a June 2006 decision, the Board denied his claims 
for service connection for a low back disability and 
bilateral foot disability.  In that decision, the Board also 
remanded a claim for service connection for a bilateral 
shoulder disability, which was later granted in an October 
2006 rating decision.  The veteran appealed the June 2006 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In a March 2008 Memorandum Decision, the 
Court set aside the Board's June 2006 decision and remanded 
the claims to the Board for readjudication in accordance with 
that decision.

In May 2003, the veteran testified before a Veterans Law 
Judge who is no longer employed by the Board.  By 
correspondence dated in July 2008, the veteran was informed 
that he had the right to have another hearing.  However, a 
request for a new Board hearing has not been received.  
38 C.F.R. § 20.717 (2008).

In September 2007, the veteran filed a notice of disagreement 
to the October 2006 rating decision that assigned ratings for 
his shoulder disabilities and the effective date of December 
13, 2001, for service connection for the shoulder 
disabilities.  In February 2008, the veteran filed a notice 
of disagreement to an October 2007 rating decision which 
apparently added his spouse for payment of dependents 
allowance as of December 1, 2006.  The veteran disagreed with 
the effective date.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Additional development is needed prior to the disposition of 
the veteran's claims.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2008).  
The Board regrets the additional delay that will result from 
this remand.  Nevertheless, the Board is constrained by the 
fact that proper adjudication of the claims requires 
additional development.

As an initial matter, the veteran contends that his service 
medical records may not be incomplete.  Specifically, he 
asserts that he was treated at Maxwell Air Force Base in 
March 1956, but there are no service medical records from 
that facility that have been associated with the claims 
folder.  Thus, it is possible that some service medical 
records are not present in the claims folder.  Because VA is 
on notice that there may be service medical records that may 
be applicable to the veteran's claims for service connection 
and because those records may be of use in deciding the 
claims, these records are relevant and an attempt to obtain 
them should be made.  38 C.F.R. § 3.159(c)(2) (2008); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

In addition, the veteran claims that his private physician, 
Dr. J. K. Peden related his low back disability to his 
service.  Records from Dr. Peden and the Neurosurgery 
Associates of Central Alabama, P.C. dated from July 1998 to 
June 1999 have been associated with the claims file.  
However, as Dr. Peden's nexus opinion which relates the 
veteran's low back disability to his service, is not of 
record, it should be requested and obtained.  Finally, as the 
most recent VA medical records are dated in February 2008, 
subsequent VA medical records should be obtained.

With respect to the veteran's low back disability, he 
contends that he injured his back during service in Korea in 
1954, when a 55-gallon barrel fell on him and a few months 
later in 1954 or 1955 when his back was stuck by a pipe.  The 
veteran was afforded a VA spine examination in October 2004 
at which time he was diagnosed with postoperative multiple 
herniated disc excisions, L3-L4, L4-L5, L5-S1 levels, and 
post-operative spinal stenosis of the lumbosacral spine with 
decompression.  The examiner opined that the defects noted in 
the lumbosacral spine were all acquired, but that there was a 
total lack of medical documentation over a forty-year period 
to create a nexus between the injuries in service and the 
disability for which the veteran required treatment in recent 
years.  The examiner concluded that the limited documentation 
subsequent to his discharge from service did little to 
support his claim.

Review of the claims file, however, shows that the record 
contains substantial post-service medical reports which 
reflect treatment of the veteran's back disability, including 
a lumbar laminotomy, foraminotomy, and decompression of cauda 
equine and nerve roots in July 1998.  Hence, the examiner's 
statement that there was a total lack of medical 
documentation of the veteran's back disability is inaccurate.  
In addition, the veteran submitted additional medical records 
in support of his claim subsequent to the October 2004 VA 
examination.  VA's duty to assist includes the conduct of a 
thorough and comprehensive medical examination.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).  Accordingly, a remand for an 
etiological opinion, rationale, and additional examination 
addressing whether the veteran's low back disability is 
etiologically related to his service, that includes a 
thorough review of the claims file all evidence of record, is 
necessary.  In this regard, the examiner on remand should 
specifically reconcile the opinion with the October 2004 VA 
opinion and any other opinions of record.

With respect to the veteran's bilateral foot disability, he 
contends that he suffered a cold weather injury during combat 
in Korea.  VA treatment records indicate that he has a "cold 
injury."  VA's duty to assist includes the conduct of a 
thorough and comprehensive medical examination.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).  Accordingly, a remand for an 
etiological opinion, rationale, and an examination addressing 
whether the veteran has a bilateral foot disability, due to a 
cold weather injury, that is related to his service, is 
necessary.

Finally, in September 2007 the veteran expressed disagreement 
with the October 2006 rating decision which granted service 
connection and awarded a 20 percent disability rating for a 
right shoulder disability and a 10 percent disability rating 
for a left shoulder disability.  The veteran also claimed 
entitlement to an effective date earlier than December 13, 
2001, for those awards of service connection.

In addition, in February 2008, the veteran filed a notice of 
disagreement to an October 2007 rating decision which 
apparently added his spouse for payment of dependents 
allowance as of December 1, 2006.  The veteran disagreed with 
the effective date.

Where a notice of disagreement has been filed with regard to 
an issue, and a statement of the case has not been issued, 
the appropriate Board action is to remand the issue for 
issuance of a statement of the case.  Manlincon v. West, 12 
Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case which 
addresses the issues of (1) entitlement to 
an initial rating in excess of 20 percent 
for a right shoulder disability, (2) 
entitlement to an initial rating in excess 
of 10 percent for a left shoulder 
disability, (3) entitlement to an 
effective date earlier than December 13, 
2001, for the grant of service connection 
for bilateral shoulder disabilities, and 
(4) entitlement to an effective date 
earlier than December 1, 2006, for the 
payment of a dependent allowance for the 
veteran's spouse..

2.  After obtaining the necessary 
authorization, obtain the veteran's 
private treatment records from the 
following provider and any additional 
providers and treatment records identified 
by the veteran.  All attempts to secure 
the records must be documented in the 
claims folder and a negative response must 
be provided if the records are not 
available.

Dr. J. K. Peden and the Neurosurgery 
Associates of Central Alabama, P.C.

3.  Contact the National Personnel Records 
Center, or any other appropriate service 
department offices, to obtain the 
veteran's service medical records from 
Maxwell Air Force Base in March 1956.  All 
attempts to secure the records must be 
documented in the claims folder and a 
negative response must be provided if the 
records are not available.

4.  Obtain the veteran's VA treatment 
records dated since February 2008.

5.  Schedule the veteran for a VA 
examination to determine the nature and 
etiology of any current low back 
disability.  The claims folder should be 
reviewed by the examiner and that review 
should be indicated in the examination 
report.  The examiner should specifically 
attempt to reconcile the opinion with all 
other opinions of record, including the 
October 2004 VA opinion.  The rationale 
for all opinions must be provided.  
Specifically, the examiner should provide 
the following opinion:

	(a)  Diagnose any current low back 
disability.

(b)  Is it at least as likely as not 
(50 percent or more probability) that 
any current low back disability was 
incurred in or aggravated during the 
veteran's service, including an injury 
from a 55-gallon barrel which fell on 
his back in 1954 or a second injury 
from a pipe that struck his back in 
either 1954 or 1955?

6.  Schedule the veteran for a VA 
examination to determine the nature and 
etiology of any current bilateral foot 
disability.  The claims folder should be 
reviewed by the examiner and that review 
should be indicated in the examination 
report.  The rationale for all opinions 
must be provided.  Specifically, the 
examiner should provide the following 
opinion:

	(a)  Diagnose any bilateral foot 
disability.

(b)  Is it at least as likely as not 
(50 percent or more probability (50 
percent or greater possibility) that 
any current bilateral foot disability 
was incurred in or aggravated during 
the veteran's service, including 
exposure to cold?

(c) If the veteran is shown to have a 
cold injury of the feet that was 
incurred in service, are there any 
other cold injury residuals present 
that were also incurred in service?

7.  Then, readjudicate the issues on 
appeal.  If the decision remains adverse 
to the veteran, issue a supplemental 
statement of the case and allow the 
applicable time for response.  Then, 
return the case to the Board

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

